DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 28 June 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Specification & Claims are withdrawn; &
 Examiner's assertion of the use of a pressure regulator in a fuel oil combustion device as common knowledge or well known in the art statement (See Cl. 1 of previous office action) is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate.  The traverse was inadequate because Applicant failed to traverse Examiner’s assertion; &
Claims 1-4, 6 & 7 are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Admitted Prior Art
[Admitted Prior Art]

-
Andler et al., US #2,199,454
[Andler ('454)]

-
Kemp, US #2014/0051029
[Kemp ('029)

-
Terushita et al., US #2011/0126742
[Terushita ('742)]

-
Tsumita, JP #01-269818
[Tsumita ('818)]






Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsumita ('818) in view of Andler ('454) & Kemp ('029).
In Re Claims 1-4 & 6, Tsumita ('818) discloses (See machine translation, previously presented):
Cl. 1: All aspects of the claimed invention including: An apparatus for controlling a fuel oil, comprising
an oil pump for drawing the fuel oil from a source and raising a pressure of the fuel oil (Heavy Oil Pump #1);
a pressure regulator for regulating the pressure of the fuel oil downstream of the pressure regulator to a desired value (Admitted Prior Art
a trim heater for controlling a temperature of the fuel oil (Heavy Oil Heater #4);
a temperature sensor for measuring the temperature the fuel oil (Temperature Sensor #5);
a flow control valve for controlling a flow rate of fuel oil (Valve #8);
a flow meter for measuring the flow rate of the fuel oil (Oil Flow Meter #10);
a combustion controller; A heater controller (Comprising Control Device #14, Arithmetic Unit #11, Computing Element #12, Subtractor #13); and
a burner capable of burning said fuel oil in a boiler (Burner #2),
wherein the combustion controller receives a call for heat signal from the boiler, and determines a target flow rate of the fuel oil for the heater controller and a target setting for the FCV; the heater controller receives feedback signals from the temperature sensor and the flow meter, and controls the trim heater to drive the flow rate of the fuel oil toward the target flow rate of the fuel oil (At least P. 3, Ln. 1-P. 4, Ln. 19: When the burner is in operation, i.e. when it receives a call for heat, the control system adjusts the temperature of the fuel oil based on signals from the flow meter & temperature sensor to adjust the viscosity of the oil);
With the possible exception of: the burner being used in a boiler.
With respect to the boiler, Tsumita ('818) is silent on the specific use of the burner in its control device.  Nevertheless, the specific use for the burner, including for a boiler installation, would have been an obvious matter of design choice as referenced by Kemp ('029), since the applicant has not disclosed that using the burner in a boiler system solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Tsumita ('818) would function equally well in either configuration.
Further, the recitation of “A burner capable of burning said fuel oil in a boiler” does not constitute a limitation in any patentable sense, since it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchinson, 69 USPQ 138.  As the system of Tsumita ('818) is capable of being used in a boiler, it is considered to disclose the recited limitations.
Cl. 2: wherein the combustion controller receives a call for heat signal from the boiler, and calculates the target flow rate of the fuel oil according to a combustion curve established during a commissioning period and sends a signal to inform the heater controller regarding the target flow rate, and calculates the target setting for the CFV, and sends a commend signal to drive the FCV to the target setting (As discussed in Claim 1 above, Heater #4 raises & lowers the temperature of the fuel oil to adjust viscosity based on signals from Temperature Sensor #5 & Flow Meter #10, i.e. increases the temperature to decrease viscosity & reduce the temperature to increase viscosity, based on a table of the type of oil used (P. 3, Ln. 25-P. 4, Ln. 4)).
Cl. 3: wherein the fuel oil is a heavy fuel oil (At least Title
Cl. 4: wherein the heater controller sets a higher temperature setpoint for the trim heater when the flow rate measured by the flow meter is lower than the target flow rate set by the combustion controller in order to drive the measured flow rate toward the target flow rate, and vice versa (As discussed in Claim 1 above, Heater #4 raises & lowers the temperature of the fuel oil to adjust viscosity based on signals from Temperature Sensor #5 & Flow Meter #10, i.e. increases the temperature to decrease viscosity & reduce the temperature to increase viscosity).
Cl. 6: wherein an oil atomization gun (At least Abstract / Constitution: The fuel for Burner #2 is atomized, indicating an atomizing gun); & Kemp ('029) further discloses: the burner includes a forced-draft combustion blower (Combustion Air Fan #8).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Tsumita ('818) in view of Andler ('454) & Kemp ('029) as applied to claim 6 above, and further in view of Terushita ('742).
In Re Claim 7, Tsumita ('818) discloses all aspects of the claimed invention as discussed above, with the possible exception of: further comprising a flue gas recirculation (FGR) duct and an FGR control damper.
Nevertheless, Terushita ('742) discloses from the same Gas &/or Oil Burner Control System field of endeavor as applicant's invention, recirculating exhaust gas (Via Lines #12 & 16 & Flow Regulating Damper #25) in an oxy/fuel burner (Boiler Burner #4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the EGR components of Terushita ('742) into the system of Tsumita ('818) for the purpose of “realizing a stable combustion” (Abstract) & reducing the formation of NOx.
Response to Arguments
Applicant's arguments filed 28 June 2021 with respect to Claim 1 have been fully considered but they are not persuasive.
Applicant first argues that the on/off valve of Tsumita ('818) is not equivalent to the flow control valve of the instant application because the valve of Tsumita ('818) is not a modulating valve.  Examiner respectfully disagrees.
The claim recites “a flow control valve” only, without reciting the requisite staging of the valve.  Flow control valves (FCV) can be on/off, multi-stage or fully modulating.  And as indicated by Applicant’s remarks (see P. 5 of the response), a flow control valve “is commonly modulated …” [emphasis added], indicating that a FCV can be configured otherwise than fully modulating.
Further, should a staged or modulating FCV be recited, Tsumita ('818) can be easily modified with any number of teaching references to incorporate a modulating valve in lieu of the on/off valve used by Tsumita ('818).
Applicant then argues that a pressure regulator is an improvement over Tsumita ('818).  As discussed in the previous office action & above, & as incorporated into Tsumita ('818), Andler ('454)
Applicant then argues that the control system of Tsumita ('818) is used to control the steam flow rate of the heater, & “does not guarantee the flow rate of the heavy fuel oil will reach any desired value”.  Examiner respectfully disagrees.  As indicated in Fig. 1 of Tsumita ('818), the control system regulates the flow of steam into Heater #4 in response to the temperature & flow rate of the heavy oil as detected by Temperature Sensor #5 & Flow Meter #10, both downstream of Oil Heater #4, the flow rate of the steam in the heater being adjusted for the purpose of “keeping the viscosity of heavy oil at an optimum value (P. 4, Ln. 1-3) for various grades of heavy oil (P. 3, Ln. 25-32).  And as is known, viscosity is a function of temperature & flow rate of the fluid.  Consequently, as Heater #4 increases the temperature of the fuel oil to optimize its viscosity, both the temperature & the flow rate detected by Sensors #5 & 10 are optimized.
Applicant also states: “
The current invention does not rely on the prediction of viscosity, or the prediction of the desired temperature in order to reach a desired viscosity. It is very straight forward: it measures the actual flow rate of the heavy fuel oil, and compares to the desired flow rate saved in the combustion curve, and uses the difference to drive the flow rate toward the desired flow rate by modulating the trim heater. All that is required is which way to adjust the trim heater (more heat or less heat).  This is a significant advantage of the current invention.”  While this may be true, Claim 1 specifically recites “the heater controller receives feedback signals from the temperature sensor and the flow meter, and controls the trim heater to drive the flow rate of the fuel oil toward the target flow rate of the fuel oil”, which is exactly what is described in Tsumita ('818): i.e. receiving readings from the temperature & flow sensors & modulating the heat output of the oil heater to drive the temperature & flow rate of the oil to the desired values to optimize the viscosity of the oil.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762